Citation Nr: 0005384	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-35 267	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) prior to September 19, 1996.

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) from September 19, 1996.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

The veteran filed a claim in October 1992 for service 
connection for PTSD.  This appeal arises from the January 
1993 rating decision from the Columbia, South Carolina 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD and assigned an evaluation of 10 
percent.  A Notice of Disagreement was filed in March 1993 
and a Statement of the Case was issued in April 1993.  A 
substantive appeal was filed in April 1993 with a request for 
a hearing at the RO before a Member of the Board.

In writing in May 1993, the veteran indicated that he wanted 
a hearing at the RO before a local hearing officer in lieu of 
a hearing at the RO before a Member of the Board.  In August 
1993, the abovementioned RO hearing was held.

This case was remanded in August 1996 for further 
development.  By rating action in October 1996, the 
evaluation of the veteran's service connected PTSD was 
increased to 30 percent, effective from September 19, 1996. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  During the pendency of this appeal, the veteran's PTSD 
has resulted in definite and no greater social and industrial 
impairment under the criteria in effect prior to November 7, 
1996.

3.  For the period from November 7, 1996 (the effective date 
of the revised criteria), the service connected PTSD was not 
more closely analogous to the criteria for a 50 percent 
rating under the revised criteria.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
and no greater prior to September 19, 1996 for PTSD under the 
criteria in effect prior to November 7, 1996 have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).

2.  A rating in excess of 30 percent for service connected 
PTSD is not warranted from September 19, 1996.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (as in effect prior 
and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show that he served in Vietnam 
as a Light Weapons Infantryman.  Awards and decorations 
received include the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, the Purple 
Heart (Second Award), and Sharpshooter (M-14 Rifle).

The veteran's service medical records show that he was 
treated for fragment wounds of the head and buttocks in June 
1968.  

In October 1992, the veteran filed a claim for service 
connection for PTSD. 

On a VA examination in December 1992, the veteran reported 
trouble with nightmares, loud noises and things that reminded 
him of his service in Vietnam.  He complained of not liking 
to be around people.  He had few interests or activities.  He 
had a pretty good work record.  He had the same job since 
1984.  His attendance had been good, and he had no 
disciplinary actions.  His boss made him angry frequently, 
but he was able to hold his temper.  He complained of 
difficulty sleeping due to dreams and nightmares of his 
experiences in Vietnam.  He avoided pictures of war on 
television.  He got along with his wife and son, although he 
had been separated from his wife several times.  He was 
uncomfortable in crowded areas.  He was abusing alcohol on 
the weekends.  He had a strong startle response.  On 
examination, the veteran was casually dressed and his 
grooming was fair.  He was pleasant and cooperative.  He 
denied hallucinations.  There was no evidence of delusions.  
He was fully oriented to time, person, and place.  He did not 
appear to be depressed.  He did appear somewhat tired and 
haggard.  The impressions included PTSD.  It was noted that 
the veteran had fairly mild symptoms of PTSD at the present 
time.  

By rating action of January 1993, service connection for PTSD 
was granted with an evaluation of 10 percent.  The current 
appeal to the Board arises from this action.

A VA outpatient record from January 1993 shows that the 
veteran was seen with complaints of flashbacks from Vietnam.  
The diagnoses included possible PTSD.

A July 1993 report from Edwin Donald Ayers, Ph.D., indicates 
that the veteran had worked with the same company for twenty 
five years on five different jobs.  He was in his current 
position for five years.  After his return from the service, 
the veteran's performance was not as strong as before his 
service, though he still worked hard.  One time, he destroyed 
expensive equipment.  He frequently got complaints from 
supervisors because he did not take breaks and seldom went to 
lunch.  His co-workers would complain because he was 
withdrawn.  The veteran's social adjustment had deteriorated 
recently.  He had lost interest in church activities.  He 
isolated himself from his wife and family and used alcohol.  
He had daily thoughts of abandoning his family.  The veteran 
reported that his wife had fired a revolver in his direction 
because of his aggressive behavior towards her.  He was not 
hurt, but there was property damage.  The veteran was quick 
to anger, was irritable when criticized or confronted, had 
frequent depression and paranoid ideations at the workplace, 
had difficulty trusting people, had panic attacks and 
occasional suicidal ideation, had difficulty falling asleep, 
had difficulty concentrating, had recollections, nightmares, 
and dreams of combat events in Vietnam, had occasional 
flashbacks of Vietnam, and had difficulty recalling events 
from Vietnam.  The diagnoses included PTSD with mood swings.  
The severity was moderate.  The current GAF was 51; the 
highest GAF in the past year was 61.  

At an RO hearing in August 1993, the veteran testified that 
he was having memory difficulties that caused him problems at 
work.  He was having problems communicating with people.  He 
kept to himself and was not able to be in a crowd.  He was 
having flashbacks of Vietnam.  He would anger easily.  He 
testified that he worked at his current location for five and 
one-half years and had been with the same company for 25 
years.  He worked operating machinery.  The veteran testified 
that he was having problems with his 18 year old son and 
difficulties with his wife.  Additionally, he had difficulty 
sleeping; he would get about three to four hours of sleep a 
night. 

On a VA examination in December 1993, the veteran complained 
of difficulty sleeping and nightmares of experiences in 
Vietnam.  He continued to drink to excess.  He felt 
uncomfortable in crowds and around people and kept to 
himself.  He continued to have a good work record; working as 
a machine operator.  He was working hard to hold his family 
together.  There were some problems between him and his wife 
and children.  He avoided things having to do with combat on 
television.  He had flashbacks, but none recently.  His 
temper was not too bad, but he had frequent crying spells.  
On examination, the veteran was dressed casually.  He was 
pleasant and cooperative.  He was oriented to time, person, 
and place.  He described his mood as up and down, and he 
stated that he was not particularly depressed at the current 
time.  His thinking was logical and orderly.  There was no 
evidence of hallucinations or delusions.  His insight and 
judgment were good.  He was able to remember three objects 
over five minutes.  The impression included PTSD.  It was 
noted that the veteran was considered to be mildly disabled.

A VA treatment record from April 1994 notes that the veteran 
was reporting continued problems with PTSD symptoms.  He was 
getting more angry and irritable, and his wife had moved out 
for a while.  His nightmares continued three to four nights 
per week.  He had work problems, including making errors and 
memory problems, and his supervisors were upset with him.  He 
was crying and feeling depressed and was more withdrawn.  He 
was the "mayor" of a small town, but he had very little 
duties; i.e. it involved one meeting per month.  He often 
felt very anxious and worried.  The assessment included PTSD 
(Vietnam), chronic, considerable to severe. 

On a VA examination in September 1996, the veteran reported 
that he was having trouble sleeping; he slept about three 
hours in a 24 hour period.  He was awakened by nightmares 
about the war in Vietnam.  He put in a 40 hour work week.  He 
reported that he had come close to losing his job four or 
five times in the past three years due to his loss of focus 
on what he was doing.  He said that he got into arguments 
with people at work.  He stated that he drank every day.  He 
had no hobbies and spent most of his time by himself.  He did 
have a few friends, especially friends that wanted to drink 
with him.  He was getting along with his wife but did have 
arguments with her.  He was hospitalized for drinking 
heavily.  He had intrusive thoughts of Vietnam.  He had no 
arrests or problems with the law but had gotten in several 
fights.  He noted that his friends had gotten him away from 
the police.  On examination, the veteran was casually but 
neatly dressed.  He was well groomed.  He was pleasant.  He 
did not appear to be depressed or extremely anxious.  He was 
oriented to time, person, and place.  He denied 
hallucinations.  There was no evidence of delusions.  Insight 
and judgment appeared good.  He was able to remember three 
objects over five minutes.  The impressions included PTSD and 
alcohol abuse.  The veteran's PTSD was reported to have had 
only marginal effects on his work and significant effects on 
his relationships, and he was in some moderate subjective 
discomfort.  The GAF was in the low 50's.  

By rating action of October 1996, the evaluation of the 
veteran's service connected PTSD was increased to 30 percent 
from September 19, 1996. 

Associated with the file are VA outpatient records from 
February 1994 to August 1995, that show that in January 1994, 
the veteran was seen for an initial evaluation.  He reported 
that he worked operating machinery.  He had memory problems 
and made some mistakes.  He reported that his supervisor was 
on his case.  He had many problems with his marriage.  He 
could not sleep due to his nightmares.  The assessment 
included PTSD, chronic, with considerable social and 
industrial problems.  

In February 1994, the veteran was seen for alcoholism 
treatment.  He reported having been elected to public office 
and was concerned about the public knowing he was having 
treatment.  He was afraid it would jeopardize his job.

In May 1994, the veteran reported that he was sleeping 
somewhat better.  His mood had only slight improvement.  His 
sleeping was fair.  His had anhedonia, flashbacks, and 
nightmares.  His job was going okay.  He was not paranoid, 
did not have suicidal or homicidal ideation, and had no audio 
or visual hallucinations.  His affect was full.

In June 1994, the veteran reported poor sleep, nightmares, 
and marital difficulties.  He had job difficulties due to 
intrusive thoughts, anxiety, and impaired memory; he was 
making too many mistakes.  He kept to himself at work.  

In July 1994, the veteran reported that his medication was 
not resulting in much difference.  His appetite was okay.  
His sleeping was fair.  He did not have suicidal or homicidal 
ideations or audio or visual hallucinations.  He had 
nightmares.  He was angry and paranoid.  His affect was full 
and his mood unremarkable.  The working diagnoses included 
history of PTSD and history of depression.

In August 1994, the veteran was seen for alcohol 
detoxification.  He had a verbal confrontation with his wife 
that was the primary factor in seeking treatment.  He had 
also had a minor confrontation at work, perhaps due to 
stress.

In September 1994, the veteran was seen with complaints of 
continuing problems with PTSD symptoms.  He was almost fired 
from work.  His attention span, concentration, and judgment 
were all impaired.  He reported being under a one year threat 
of being fired due to the above problem.  The assessment was 
PTSD, chronic, with considerable industrial impairment.  

In an additional record from September 1994, the veteran 
complained of increased difficulty at work because of 
concentration problems.  He had nightmares, insomnia, and 
paranoia.  He would cry.  He did not have suicidal or 
homicidal ideation or audio or visual hallucinations.  His 
mood was depressed.  The working diagnoses included history 
of alcohol abuse; dysthymia vs. depression; and history of 
PTSD.

In January 1995, the veteran was seen with complaints that 
his PTSD symptoms were worse.  He had nightmares, insomnia, 
and anxiety.  He had suicidal thoughts but no plan.  He died 
violent behavior or drug or alcohol abuse.  He was employed 
and married.  His mood was of moderate depression.  The 
assessments included service connected PTSD and depression.  

On a record from March 1995, the veteran reported that 
mentally he was doing well.

A record from August 1995 shows that the veteran reported 
generally feeling okay except for not sleeping as well as he 
would like.  Two of his friends had passed away.  He had 
increased conflict with his son and wife and increased 
depression.  He was careful with his medication due to his 
job operating machinery.  Golf, tennis, and fishing were 
reported to be hobbies.  The assessments included PTSD and 
dysthymia.  

Associated with the file was a VA hospital report that shows 
that the veteran was admitted from August 1994 to September 
1994 for treatment for alcohol dependence.  He reported 
drinking mostly on the weekends, however, his drinking had 
begun to affect his job and he feared dismissal.  He admitted 
that his drinking had caused financial problems, marital 
difficulties and poor job performance.  It was noted that the 
veteran had been treated for PTSD since 1993.  On 
examination, the veteran reported hypervigilance related to 
activities in Vietnam with recurrent nightmares.  He denied 
suicidal or homicidal ideation and visual or auditory 
hallucinations.  His speech was normal in tone.  His thought 
content was without delusions and was linear and goal 
oriented.  His judgment was adequate to hypothetical 
situations.  The discharge diagnoses included alcohol 
dependence and passive personality traits clinically.  The 
GAF was 50 at admission and 70 at discharge. 

On a VA examination in February 1998, the veteran reported 
that his situation had gotten worse.  He was on medication to 
control his symptoms.  He was trying to stop using alcohol, 
but his mood still fluctuated.  He was unable to sleep.  He 
worked 40 hours a week.  He stated that his supervisors were 
understanding about his illness because he had needed to be 
hospitalized a couple of times in the last four years, but 
generally he did good work and they tried to work with him.  
He described sleeping three to four hours a night but had 
significant difficulties with sleep.  He was very sensitive 
to loud noises.  He thought about events from Vietnam.  He 
had nightmares two to three times a week.  He was afraid that 
others were looking at him or talking about him.  He tended 
to be forgetful.  He isolated himself at home with a few 
friends.  He was unable to tolerate crowds.  He admitted to 
thoughts of suicide and had overdosed in the past, but he had 
no active plans now.  He had thoughts of wanting to hurt his 
boss.  He admitted that he tended to have a temper.  There 
was no evidence of any current auditory or visual 
hallucinations.  He spent his days, if not working, around 
the house and helping his wife with their grandbaby.  
According to the claims file, his last hospitalization was 
several years ago for alcohol abuse.  The veteran reported 
still drinking but less than in the past.  On examination, 
the veteran's mood was "up and down" with a slightly 
depressed affect.  His speech was regular rate and rhythm.  
His facial expression was somewhat somber with good eye 
contact.  His thought processes were somewhat slowed but goal 
directed.  There was some mild paranoia of others.  His 
memory was fair to poor for immediate, recent, and remote 
events.  He was unable to concentrate well enough to spell 
table backwards, but he could interpret a proverb.  The 
impressions included PTSD and alcohol dependency.  The GAF 
was 54.  It was noted that the veteran continued to 
experience some mild to, at times, moderate difficulties at 
work.  His social adaptability and interaction with others 
were mildly to, at times, moderately disabling.  His 
flexibility, reliability, and efficiency in an industrial 
setting, given his poor sleep, was more moderately disabling.  
Thus, his level of disability was estimated to be in the 
definite to considerable range.  

II.  Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims held that there 
is a distinction between an original rating and a claim for 
an increased rating.  The Court also held that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  As this case involves a rating assigned in 
connection with a grant of service connection, the Board will 
follow the mandates of the Fenderson case in adjudicating 
this claim.  Moreover, after reviewing the record, the Board 
is satisfied that all relevant facts have been properly 
developed.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 10 
percent evaluation required less than the criteria for 30 
percent, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating was 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).   

In assigning a rating for a psychiatric disability under the 
old criteria, two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App 301 (1993), the United States 
Court of Veterans Appeals held that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms used under the old criteria in rating 
psychiatric disabilities such as PTSD were "quantitative" 
in character.  The Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for it 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous and moderately large in 
degree."  It represents a degree of social and industrial 
that is "more than moderate but less than large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93) (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  Moreover, if any one 
of the three criteria set forth in Diagnostic Code 9400 for a 
100 percent rating are met, a 100 percent rating shall be 
assigned.  See Johnson v. Brown, 7 Vet. App. 95 (1994).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1999) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).    30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.                 
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


Period Prior to September 19, 1996

The record supports a rating of 30 percent for the period 
prior to September 19, 1996, under the old criteria for 
evaluating psychiatric disorders.  The evidence shows that 
the veteran demonstrates definite social and industrial 
impairment.  Although, the veteran has been able to maintain 
employment at the same company for 25 years, he reports 
experiencing occasional feelings of loss of concentration and 
focus and memory problems.  The veteran also reported some 
problems with supervisors and coworkers, but there is no 
showing that this has resulted in considerable impairment in 
maintaining his employment.  Additionally, there is evidence 
that the veteran has had trouble with alcohol abuse, and that 
this has affected his work. 

In July 1993, Dr. Ayers indicated that the veteran's current 
GAF was 51 and the highest GAF in the past year was 61.  A VA 
hospital report from August to September 1994 showed a GAF of 
50 upon admission for alcohol treatment and a GAF of 70 at 
discharge.  On a September 1996 VA examination, the veteran's 
GAF was in the low 50s.  On a February 1998 VA examination, 
the GAF was 54.  The criteria to determine the correct score 
of a Global Assessment of Functioning (GAF) on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
61 and 70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupation, or school function (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A 
score between 51 and 60 contemplates moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Taken as a whole, the evidence prior to 
September 19, 1996 demonstrates that the veteran's PTSD would 
cause definite and no greater social and industrial 
impairment.  This is demonstrated by the veteran's complaints 
of problems at work due to lack of sleep, lack of 
concentration, withdrawal, problems with coworkers and 
supervisors, as well as some marital difficulties.  His 
involvement in the community and his ability to retain 
gainful employment negates against a finding of considerable 
social and industrial inadaptability.

Entitlement to a rating in excess of 30 percent from 
September 19, 1996.

Consideration has also been given to whether the veteran is 
entitled to a rating in excess of 30 percent from September 
19, 1996.  Pursuant to Karnas discussed above, the Board may 
consider either the old or current regulations.  However, the 
Court has held that the revised regulations do not allow for 
their retroactive application prior to the effective date of 
the revision.  Because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that the Secretary 
intended to apply those regulations only as of the effective 
date.  Therefore, in view of the effective date rule 
contained in 38 U.S.C.A. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations for psychiatric disabilities 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Rhodan v. West, 12 
Vet. App. 55 (1998).

As noted above, the veteran has been employed, is a reservist 
in the military and is a mayor of his small town.  He 
apparently has had sufficient social skills to maintain 
employment, interact during his reserve service with fellow 
servicemen and supervisory personnel and interact with 
community members in his role of Mayor of a small town.  It 
is observed that he has complained of sleep problems and 
nightmares.  His mood had been depressed, and he has some 
memory problems.  However, there is no current suicidal or 
homicidal ideation or hallucinations.  On examinations, the 
veteran speech has been good, he is neatly groomed, and 
judgment and insight are adequate.  Additionally, some of the 
veteran's difficulties at work have been attributed to 
alcohol dependence as noted in the August 1994 to September 
1994 VA hospital report.  Therefore, the totality of the 
veteran's symptomatology does not equate to the criteria 
required for a 50 percent rating under the revised criteria 
from the effective date of the regulation.  Moreover, in view 
of the fact that the veteran has been able to maintain 
gainful employment and participate in additional activities 
as noted above, it cannot be said that the veteran has 
considerable industrial or social impairment that would 
warrant a higher rating under the old criteria.  
Additionally, as to social impairment, under the old 
regulations, social impairment was important only insofar as 
it impacted on industrial impairment.  The record shows that 
the veteran has been able to maintain gainful employment.  


ORDER

Entitlement to a 30 percent rating for the veteran's service 
connected PTSD prior to September 19, 1996, is granted under 
the old regulations, subject to the law and regulations 
pertaining to the payment of monetary benefits.

Entitlement to a rating in excess of 30 percent for PTSD from 
September 19, 1996 is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

